Title: From Thomas Jefferson to John Wayles Eppes, 6 May 1798
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir
            Philadelphia May 6. 98.
          
          I wrote you last on the 11th. of April, & the day after recieved yours of Apr. 4. I inclosed you at the same time the communications just then recieved from our envoys. others are lately recieved, but, as far as made known to us, they contain only a long memorial given in by them, justifying all our complaints, and repelling those of France. it takes up the subject from the time of Genet’s coming, & comes down to the last orders. offering however no new arguments. they were still in Paris as the mercantile information says the 10th. of March. the ferment excited here by the publication of the dispatches, caught all the great trading towns, and is still kept up there & here, by anonymous letters of French conspirators who are to burn the city, by newspaper declarations from Victor Hughes &c. and such other artifices. war-addresses pour in from the towns under these impressions and from the country of N. Jersey, a state which has always had peculiar politics. but the country in general seems not moved. they have abated of their admiration for the French, more or less in proportion as they confine their suspicions to the swindlers, or extend them to the minister, or even the directory. the event of the elections of New York, favorable generally to the whigs, shews the small effect these communications had on the people, who were called to their elections fresh from reading them. the near prospect of war, the stamp act coming into operation, the land tax now laying will produce serious & general reflection, however actual war may destroy the fruits of it. we now learn the effects of the President’s speech of November on the French legislature, which they had just got by the way of England, and concieved from it great anger. whatever chance we might have had for their not declaring war, lessens daily by the messages & answers to addresses which bid fair to carry irritation to a point beyond the possibility of bearing. indeed some of the war-members begin to avow that they are ready for declaring war themselves, & such is their majority that we begin to fear they intend it. should this not be attempted, we have only two bills of consequence to pass. the one for a provisional army of 20,000. men (the expence 6. to 8. millions of dollars a year) and the land tax, which is for 2. Millions, but must still be augmented by whatever sum the provisional army may render necessary. it is generally  believed these will be got through in 2. or 3. weeks, so that the time of adjournment is pretty generally spoken of as for the last of this month. I do not yet venture to write for my horses. whenever I do, I will at the same moment write to you, in hopes of meeting yourself & Maria at Monticello. I never was more home-sick, or heart-sick. the life of this place is peculiarly hateful to me, and nothing but a sense of duty & respect to the public could keep me here a moment. I shall be disappointed, by the delay here, in my hope of going by the way of Eppington. before I can get home by the straitest road, we shall have begun our harvest. express to mr & mrs Eppes my regrets on this subject, reserving my visit for another occasion. my most friendly salutations attend them & the family. all my love to my dear Maria, and sincere affections to yourself. Adieu.
        